DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.         Claims 1-12 are pending in this application.

Priority
3.        Acknowledgement is made of applicant’s claim for foreign priority based on application JP 2020-116703 filed on 07/06/2020 under 35 U.S.C 119(a)-(d).

Drawings
4.        The drawing has been filed on 06/07/2021 are acceptable for examination purpose.

Information Disclosure Statement
5.        The information disclosure statement filed on 06/07/2021 is in compliance with the provision of the 37 CFR 1.97 and therefore has been considered.

Claim Rejections - 35 USC § 101
6.       35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.        The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-12 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
           Claims 1, 10, 12 are rejected under 35 U.S.C. 101, because the claimed invention directed to abstract idea without significantly more. The claim recites “execute at least one of a plurality of applications for which use permission is granted in units of package; and in response to an invalidation of the use permission, display on a display, a notification indicating the invalidation of the use permission”.
            The claim limitation of “execute at least one of a plurality of applications for which use permission is granted in units of package; and in response to an invalidation of the use permission, display on a display, a notification indicating the invalidation of the use permission”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer component. That is, other than reciting “by a circuitry” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a circuitry” language, “executing” in the context of this claim encompasses the user manually one of the application on which permission is granted. Similarly, the limitations of display a notification indicating the invalidation of the use permission as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer component. For example, but for the “by a control circuitry” language, “display” in the context of this claim encompasses the user thinking 
             This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a circuity and a display to perform both the executing and displaying steps. The display in last step is recited at a high-level of generality (i.e., as a generic circuitry performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
             The claim does not include further additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a circuitry and a display to perform both the executing and displaying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 102
8.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


9.        Claims 1-2, 10, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawayanagi et al. [hereafter Sawayanagi], US Pub 2013/0031516.
            As to claims 1, 10, 12 [independent], Minamiyama teaches an information processing apparatus comprising: 
           circuitry configured to [fig. 1, element 31]: 
           execute at least one of a plurality of applications for which use permission is granted in units of package [fig. 4, 21-23; 0043-0046  Minamiyama teaches that the controller 31 determines that the logged in user is permitted to use the printer 11 to execute scanning or printing or copying application/function]; and 
            in response to an invalidation of the use permission, display on a display, a notification indicating the invalidation of the use permission [fig. 1, element 36; 0068-0071 Minamiyama teaches that the controller 31 determines that the logged in user is not permitted to use the printer 11 to execute scanning or printing or copying applications/functions].              As to claim 2 [dependent from claim 1], Minamiyama teaches wherein the circuitry is further configured to disable the usage of the plurality of applications in fig. 1, element 36; 0068-0071 Minamiyama teaches that the controller 31 determines that the logged in user is not permitted to use the printer 11 to execute scanning or printing or copying applications/functions, and further at least scanning, printing & copying applications/functions would be disabled to use for the logged in user who is not permitted to use the printer 11]. 
Claim Rejections - 35 USC § 103
10.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.      Claims 3-5, 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Minamiyama, US Pub 2012/0162713 in view of Ohzaki et al. [hereafter Ohzaki], US Pub 2016/0125173.
            As to claim 3 [dependent from claim 1], Minamiyama doesn’t teach wherein the circuitry is further configured to determine whether the use permission is invalidated based on contract information of a package including the plurality of applications. 
            Ohzaki teaches wherein the circuitry is further configured to determine whether the use permission is invalidated based on contract information of a package including the plurality of applications [figs. 12, 14, 16-19; 0150-0154  Ohzaki teaches that the determination is made to confirm whether use permission of certain applications of the printer is invalidated based on the contract information].
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ohzaki teaching to provide service for electronic device and determine if the use permission is invalidated at night to modify Minamiyama’s teaching to manage license information of service to generate use permission information and send to electronic device, and determines whether to have use authority of function of electronic device utilized by service based on contents of license included in use permission information of service and executes service by utilizing function of electronic device upon determining that use authority of function of electronic device utilized by service is present. The suggestion/motivation for doing so would have been benefitted to the user to have authentication mechanism that is provided for security measures such as operation and maintenance of ID and password, and access control.             As to claim 4 [dependent from claim 3], Ohzaki teaches wherein the circuitry is configured to periodically determine whether the use permission is invalidated [figs. 12, 14, 16-19; 0150-0154  Ohzaki teaches that the determination is made to confirm whether use permission of certain applications of the printer is invalidated based on the contract information, and it can be determined at night when the user is execution job application (scan or print etc.) at night].
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ohzaki teaching to As to claim 5 [dependent from claim 3], Ohzaki teaches wherein the circuitry is configured to determine whether the use permission is invalidated at night [figs. 12, 14, 16-19; 0100-0102, 0150-0154  Ohzaki teaches that the determination is made to confirm whether use permission of certain applications of the printer is invalidated based on the contract information, and it can be determined at night when the user is execution job application (scan or print etc.) at night]. 
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ohzaki teaching to provide service for electronic device and determine if the use permission is invalidated at night to modify Minamiyama’s teaching to manage license information of service to generate use permission information and send to electronic device, and determines whether to have use authority of function of electronic device utilized by service based 

            As to claim 9 [dependent from claim 3], Ohzaki teaches the information processing apparatus of claim 3; and a management apparatus configured to store contract information of the package including the plurality of applications [figs. 3, 5, element 613; 0053, 0080-0083, 0085].
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ohzaki teaching to provide service for electronic device and determine if the use permission is invalidated at night to modify Minamiyama’s teaching to manage license information of service to generate use permission information and send to electronic device, and determines whether to have use authority of function of electronic device utilized by service based on contents of license included in use permission information of service and executes service by utilizing function of electronic device upon determining that use authority of function of electronic device utilized by service is present. The suggestion/motivation for doing so would have been benefitted to the user to have authentication mechanism that is provided for security measures such as operation and maintenance of ID and password, and access control.

            As to claim 11 [dependent from claim 10], Minamiyama doesn’t teach a memory that stores contract information for a plurality of packages; and 
            the circuitry being configured to determine whether the use permission is invalidated based on the contract information of a particular package including the plurality of applications.
            Ohzaki teaches a memory [fig. 2, element 505] that stores contract information for a plurality of packages [figs. 3, 5, element 613; 0053, 0080-0083, 0085]; and 
            the circuitry being configured to determine whether the use permission is invalidated based on the contract information of a particular package including the plurality of applications [figs. 12, 14, 16-19; 0150-0154  Ohzaki teaches that the determination is made to confirm whether use permission of certain applications of the printer is invalidated based on the contract information].
            Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ohzaki teaching to provide service for electronic device and determine if the use permission is invalidated at night to modify Minamiyama’s teaching to manage license information of service to generate use permission information and send to electronic device, and determines whether to have use authority of function of electronic device utilized by service based on contents of license included in use permission information of service and executes service by utilizing function of electronic device upon determining that use authority of function of electronic device utilized by service is present. The suggestion/motivation for doing so would have been benefitted to the user to have authentication mechanism that is 12.        Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Minamiyama, US Pub 2012/0162713 in view of Ohzaki et al. [hereafter Ohzaki], US Pub 2016/0125173 and Morikawa et al. [hereafter Morikawa], US Patent 7256902.
            As to claim 6 [dependent from claim 5], Minamiyama and Ohzaki don’t teach wherein when a determination is made at night that the use permission is invalidated, the circuitry is configured to display on the display a notification indicating the invalidation of the use permission in response to an operation for displaying a list of the plurality of applications. 
               Morikawa teaches wherein when a determination is made at night that the use permission is invalidated [figs. 3a, 4, 7; abstract, col. 6, lines 8-19 & col. 9, lines 21-34  Morikawa teaches controller 100 (see fig. 4) determines that at night printer does not perform any function and invalidate to use the printer at night (see fig. 3a)], the circuitry is configured to display on the display a notification indicating the invalidation of the use permission in response to an operation for displaying a list of the plurality of applications [figs. 3a, 4, 7; abstract, col. 6, lines 8-19 & col. 9, lines 21-34  Morikawa teaches controller 100 (see fig. 4) determines that at night printer does not perform any function and invalidate to use the printer at night (see fig. 3a) in response to the user obviously has selected one or more of the applications was displayed].
.
Allowable Subject Matter
13.          Claims 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

14.       The following is an examiner’s statement of reasons for allowance:
             The dependent claim 7 is allowable over the prior arts of record (or cited or listed above) since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “wherein when power of the information processing apparatus is turned off at a time when the circuitry is scheduled to determine whether the use permission is invalidated, the circuitry is configured to determine whether the use permission is invalidated in response to a startup of the information processing apparatus”, in combination with all other limitations as claimed. 
           The dependent claim 8 is allowable over the prior arts of record (or cited or listed above) since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “wherein the circuitry is further configured to: display a list of the plurality of applications on the display; determine whether the use permission is invalidated based on contract information of a package including the plurality of applications; disable the use of the plurality of applications when the use permission is invalidated; and display on the display, a notification indicating the invalidation of the use permission when the use permission is invalidated”, in combination with all other limitations as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday through Friday from 8:00AM to 4:30PM. The examiner’s personal fax number is (571) 270-4917.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/HARIS SABAH/Examiner, Art Unit 2674